UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WHISTLEPIG ENTERPRISES, INC. (Name of small business issuer in its charter) Colorado 8742 26-0460511 (State or Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 800 Country Club Court Broomfield, CO 80020 303-469-4309 (Address and telephone number of principal executive offices and principal place of business) Jeanie Clifford 800 Country Club Court Broomfield, CO 80020 303-883-4120 (Name, address and telephone number of agent for service) Copies to: With a Copy to: David J. Wagner, Esq. David Wagner & Associates, P.C. Penthouse Suite 8400 East Prentice Avenue Greenwood Village, Colorado 80020 Office(303) 793-0304 Fax (303) 409-7650 Approximate date of proposed sale to the public:From time to time after this Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.[ ] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share(1) Proposed maximum aggregate offering price Amount of registration fee Common Stock, $0.001 par value 1,596,000 $0.25 $399,000 $30.00 Total 1,596,000 $0.25 $399,000 $30.00 (1)Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(e) under the Securities Act of 1933. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. - 2 - The information in this Prospectus is not complete and may be changed.The shareholders may not sell these securities until the registration statement filed with the Securities Exchange Commission is effective.This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated January , 2008 WHISTLEPIG ENTERPRISES, INC. 1,596,000Shares of Common Stock Par Value $0.001 Per Share This prospectus relates to the offering by the selling stockholders of WhistlePig Enterprises, Inc. of up to 1,596,000 shares of our common stock, par value $0.001 per share.We will not receive any proceeds from the sale of common stock. The common shares offered under this prospectus may be sold by the selling shareholders on the public market, in negotiated transactions with a broker-dealer or market maker as principal or agent, or in privately negotiated transactions not involving a broker or dealer.
